Exhibit 10.4

 

September 5, 2019

Jennifer Cheng

 

Re:Separation Agreement

Dear Jennifer:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Adverum Biotechnologies, Inc. (the “Company”) is offering to
you to aid in your employment transition.

1.Separation Date.  Your last day of work with the Company and your employment
termination date will be September 6, 2019 (the “Separation Date”).  On the
Separation Date, the Company will pay you all accrued salary, and all accrued
and unused vacation earned through the Separation Date, subject to standard
payroll deductions and withholdings.  You are entitled to these payments
regardless of whether or not you sign this Agreement.

2.Severance Benefits.  If you timely sign this Agreement, allow the releases set
forth herein to become effective, and remain in compliance with all obligations
contained in this Agreement, then the Company will provide you with the
following severance benefits, which you acknowledge and agree supersede and
extinguish all severance rights that you have under the Change in Control and
Severance Agreement entered into between you and the Company:

(a)Severance Pay.  The Company will pay you the equivalent of nine (9) month of
your base salary in effect as of the Separation Date, subject to standard
payroll deductions and withholdings (“Severance Pay”).  Your Severance Pay will
be paid over time in accordance with the Company’s payroll practices and
procedures, provided, however, that no payments under this section 2(a) shall be
made prior to the first payroll date occurring on or after the sixtieth (60th)
day following the Separation Date (such payroll date, the “First Payroll
Date”).  Any amounts otherwise payable prior to the First Payroll Date shall be
paid on the First Payroll Date without interest thereon.

(b)Health Care Continuation Coverage.  To the extent provided by the federal
COBRA law or, if applicable, state insurance laws, and by the Company’s current
group health insurance policies, you will be eligible to continue your group
health insurance benefits at your own expense.  Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish.  If you timely elect continued coverage under COBRA, as
an additional severance benefit, the Company will pay your COBRA premiums to
continue your coverage (including coverage for eligible dependents, if
applicable) (“COBRA Premiums”) through the period (the “COBRA Premium Period”)
starting on the Separation Date and ending on the earliest to occur of: (i) the
date that is nine (9) months after the Separation Date; (ii) the date you become
eligible for group health insurance coverage through a new employer; or (iii)
the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer's group health plan or

 

203718636 v4

--------------------------------------------------------------------------------

Jennifer Cheng

Page 2 of 8

 

otherwise cease to be eligible for COBRA during the COBRA Premium Period, you
must immediately notify the Company in writing of such event.

(c)Accelerated Vesting.  The Company will accelerate the vesting of 6,250 of
your outstanding restricted stock units that would have otherwise vested on
September 20, 2019, such that those restricted stock units shall be fully vested
effective as of the Separation Date.

(d)Extended Exercise.  The Company will extend the exercise period applicable to
your vested stock options until January 15, 2020.  To the extent the stock
options were granted as “incentive stock options” under the Internal Revenue
Code, an extension of the exercise period of the stock options may cause them to
lose such status and the stock options will be treated as non-qualified stock
options for federal tax purposes.  This change may be less advantageous to you
from a personal tax perspective in certain respects, including an obligation on
your part to satisfy any income and employment tax withholding obligations that
arise when you exercise the stock options.  The Company makes no representation
or guarantees regarding the status of your stock options as incentive stock
options or otherwise.  You acknowledge that the Company is not providing tax
advice to you and that you have been advised by the Company to seek independent
tax advice with respect to the exercise and modification of the stock options
and any other compensation and benefits that you are receiving under this
Agreement.  You acknowledge and agree that, as a condition to any exercise of
your stock options, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company (except for the employer’s share of any FICA), arising
by reason of the exercise of your stock options with respect to the vested
shares. 

(e)Consulting Agreement.  Effective as of the Separation Date, the Company shall
engage you as a consultant under the terms of the Consulting Agreement attached
hereto as Exhibit A.

3.Equity Awards.  Vesting of your outstanding stock options and restricted stock
units will cease on the Separation Date and any unvested options and restricted
stock units will expire on that date.  Except as expressly modified herein, your
rights to exercise vested stock options after the termination of your employment
will continue to be governed by the terms of your option agreements with the
Company and the applicable equity plan.

4.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
vested right you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account).

5.Expense Reimbursements.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.  

6.Return of Company Property.  By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof,

 

203718636 v4

--------------------------------------------------------------------------------

Jennifer Cheng

Page 3 of 8

 

in whole or in part) and other Company property in your possession or control,
including, but not limited to: (a) all Company files, computer files and any and
all other computer-recorded and electronically-recorded information; (b) all
notes, correspondence, email, memoranda, notebooks (including laboratory
notebooks), drawings, sketches, blueprints, flow charts, records, reports,
studies, analyses, plans, forecasts, compilations of data, agreements,
proposals, joint ventures, financial and operational information, legal files
and information, information regarding suppliers, research and development
information, sales and marketing information and contact lists, personnel
information, contact directories or information, and specifications, code,
software, databases, computer related information (including but not limited to
computer files and email); (c) all tangible property and equipment (including,
but not limited to, devices, cellular telephones, facsimile machines, mobile
telephones, servers, product samples, sales stock, computer equipment of any
kind, and related materials), credit cards, entry cards, identification badges,
and keys; and (d) any materials of any kind that contain or embody any
proprietary or confidential information of the Company and its affiliated
entities (and all reproductions thereof in whole or in part).  You further agree
to make a diligent search to locate any such documents, property and
information.  In addition, if you have used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, then you
agree to provide the Company, within seven (7) days after the Separation Date,
with a computer-useable copy of all such information and then permanently delete
and expunge all such Company confidential or proprietary information from those
systems without retaining any copy or reproduction of it in any form, in whole
or in part.  You further agree to provide the Company access to your personal
system, as requested, to verify that the required copying and/or deletion is
completed.  Your timely and full compliance with this Section 6 is a
precondition to your receipt of the severance benefits set forth herein.

7.Proprietary Information Obligations.  Both during and after your employment
you acknowledge your continuing obligations under your Employee Proprietary
Information and Inventions Assignment Agreement, including your obligations not
to use or disclose any confidential or proprietary information of the
Company.  A copy of that agreement is attached hereto as Exhibit B.

8.Nondisparagement.  You agree not to disparage the Company and its officers,
directors, employees, stockholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations,
and the Company agrees (through its officers and directors) not to disparage you
in any manner likely to be harmful to your personal or professional reputations;
provided that either party may respond accurately and fully to any question,
inquiry or request for information when required by legal process (e.g., a valid
subpoena or other similar compulsion of law) or as part of a government
investigation.  In addition, nothing in this provision or this Agreement is
intended to prohibit or restrain you in any manner from making disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation.

9.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any

 

203718636 v4

--------------------------------------------------------------------------------

Jennifer Cheng

Page 4 of 8

 

kind brought against the Company, its parent or subsidiary entities, affiliates,
officers, directors, employees or agents, nor shall you induce or encourage any
person or entity to bring any such claims; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process (e.g., a valid subpoena or other similar compulsion of
law) or as part of a government investigation.  In addition, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any existing or future litigation or arbitration initiated by or filed
against the Company by making yourself reasonably available without further
compensation for interviews with the Company or its legal counsel, for preparing
for and providing deposition testimony, and for preparing for and providing
trial testimony.

10.No Admissions.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11.Release of Claims.

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities,  and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).  

(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA and that the consideration
given for such waiver is in addition to anything of value to which you are
already entitled.  You further acknowledge that you have been advised, as
required by the ADEA, that:  (i) your waiver and release do not apply to any
rights or claims that may arise after the date that you sign this

 

203718636 v4

--------------------------------------------------------------------------------

Jennifer Cheng

Page 5 of 8

 

Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke your acceptance (by providing written notice
of your revocation to me); and (v) this Agreement will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after you sign this Agreement.  You understand and agree that the
negotiated changes to the original Agreement, whether material or immaterial, do
not restart the running of the twenty-one (21) day period.

(d)Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights that are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement.  You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.  You understand that nothing in this Agreement limits your ability to
file a charge or complaint with any governmental agency.  While this Agreement
does not limit your right to receive an award for information provided to the
Securities and Exchange Commission, you understand and agree that, to maximum
extent permitted by law, you are otherwise waiving any and all rights you may
have to individual relief based on any claims that you have released and any
rights you have waived by signing this Agreement.

12.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act, California Family Rights Act, or otherwise, and
have not suffered any on-the-job injury for which you have not already filed a
claim.  

13.Section 409A.  The payments and benefits under this Agreement are intended to
qualify for exemptions from the application of Section 409A of the Internal
Revenue Code

 

203718636 v4

--------------------------------------------------------------------------------

Jennifer Cheng

Page 6 of 8

 

(“Section 409A”), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A to the extent necessary to avoid taxation under
Section 409A.   Your right to receive any installment payments will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment.

14.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, you and the Company agree
that any and all disputes, claims, or causes of action arising from or relating
to the enforcement, breach, performance or interpretation of this Agreement,
your employment, or the termination of your employment, shall be resolved to the
fullest extent permitted by law by final, binding and confidential arbitration,
by a single arbitrator, in San Mateo County, California, conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) under the applicable JAMS
employment rules.  By agreeing to this arbitration procedure, both you and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  The arbitrator shall:  (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law.  The Company shall pay all JAMS’ arbitration fees in excess of the
amount of court fees that would be required if the dispute were decided in a
court of law.  Nothing in this Agreement is intended to prevent either you or
the Company from obtaining injunctive relief in court pursuant to Section 1281.8
of the California Code of Civil Procedure to prevent irreparable harm pending
the conclusion of any such arbitration.  Notwithstanding the foregoing, you and
the Company each have the right to resolve any issue or dispute over
intellectual property rights by Court action instead of arbitration.

15.Miscellaneous.  This Agreement, including its exhibits and all documents
incorporated by reference herein, constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
the subject matter hereof.  It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other agreements, promises, warranties or representations
concerning its subject matter.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination shall not affect any other provision of this Agreement
and the provision in question shall be modified so as to be rendered enforceable
in a manner consistent with the intent of the parties insofar as possible under
applicable law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflicts of law
principles.  Any ambiguity in this Agreement shall not be construed against
either party as the drafter.  Any waiver of a breach of this Agreement, or
rights hereunder, shall be in writing and shall not be deemed to be a waiver of
any successive breach or rights hereunder.  

 

203718636 v4

--------------------------------------------------------------------------------

Jennifer Cheng

Page 7 of 8

 

This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and facsimile and signatures transmitted by PDF shall be
equivalent to original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.  The Company’s offer contained
herein will automatically expire if we do not receive the fully signed Agreement
within this timeframe.

I wish you good luck in your future endeavors.

Sincerely,

 

 

By:

/s/ Leone Patterson

 

Leone Patterson

 

Chief Executive Officer

 

Exhibit A – Consulting Agreement

Exhibit B – Employee Proprietary Information and Inventions Assignment Agreement

 

Accepted and Agreed:

 

/s/ Jennifer Cheng

Jennifer Cheng

 

9/6/2019

Date

 

 

 

 

203718636 v4

--------------------------------------------------------------------------------

Exhibit A

Consulting Agreement

Effective Date: September 7, 2019

This Consulting Agreement (the “Agreement”) is made as of the Effective Date set
forth above by and between Adverum Biotechnologies, Inc. (“Client”), and
Jennifer Cheng (“Consultant”).

1.Engagement of Services.  Consultant shall perform the services (the
“Services”) described in the Project Assignment attached to this Agreement as
Exhibit 1 (the “Project Assignment”).  Except as otherwise provided in the
Project Assignment, Consultant will be free of control and direction from the
Client (other than general oversight and control over the results of the
Services), and will have exclusive control over the manner and means of
performing the Services, including the choice of place and time.  Consultant
will provide, at Consultant’s own expense, a place of work and all equipment,
tools and other materials necessary to complete the Services; however, to the
extent necessary to facilitate performance of the Services, Client may, in its
discretion, make certain of its equipment or facilities available to Consultant
at Consultant’s request.  While on the Client’s premises, Consultant agrees to
comply with Client’s then-current access rules and procedures, including those
related to safety, security and confidentiality.  Consultant agrees and
acknowledges that Consultant has no expectation of privacy with respect to
Client’s telecommunications, networking or information processing systems
(including stored computer files, email messages and voice messages) and that
Consultant’s activities, including the sending or receiving of any files or
messages, on or using those systems may be monitored, and the contents of such
files and messages may be reviewed and disclosed, at any time, without notice.

2.Compensation.  Consultant will be compensated as set forth in the Project
Assignment.  Consultant will be reimbursed only for expenses that are expressly
provided for the Project Assignment or that have been approved in advance in
writing by Client, provided Consultant has furnished such documentation for
authorized expenses as Client may reasonably request.  Payment of Consultant’s
fees and expenses will be in accordance with the Project Assignment.  Upon
termination of this Agreement for any reason, Consultant will be paid fees on
the basis stated in the Project Assignment for work that has been completed.
Unless otherwise provided in the Project Assignment, payment to Consultant of
undisputed fees will be due 30 days following Client’s receipt of an invoice
that contains accurate records of the work performed that are sufficient to
substantiate the invoiced fees.

3.Ownership of Work Product.  Consultant hereby irrevocably assigns to Client
all right, title and interest worldwide in and to any deliverables specified in
the Project Assignment and to any ideas, concepts, processes, discoveries,
developments, formulae, information, materials, improvements, designs, artwork,
content, software programs, other copyrightable works, and any other work
product created, conceived or developed by Consultant (whether alone or jointly
with others, including employees or agents of Consultant) for Client during or
before the term of this Agreement, including all copyrights, patents,
trademarks, trade secrets, and other intellectual property rights therein
(collectively, the “Work Product”). Consultant retains no rights to use the Work
Product and agrees not to challenge the validity of Client’s ownership of the
Work Product. Consultant agrees to execute, at Client’s request and expense, all
documents and other instruments

1.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 2 of 8

 

necessary or desirable to confirm such assignment, including without limitation,
any copyright assignment or patent assignment provided by the Client. Consultant
hereby irrevocably appoints Client as Consultant’s attorney-in-fact for the
purpose of executing such documents on Consultant’s behalf, which appointment is
coupled with an interest. At Client’s request, Consultant will promptly record
any such patent assignment with the United States Patent and Trademark
Office.  Client will reimburse Consultant for any reasonable out-of-pocket
expenses actually incurred by Consultant in fulfilling its obligations under
this section.  Consultant will deliver each item of Work Product specified in
each Project Assignment and disclose promptly in writing to Client all other
Work Product.

4.Other Rights.  If Consultant has any rights, including without limitation
“artist’s rights” or “moral rights,” in the Work Product that cannot be
assigned, Consultant (and its agents) hereby unconditionally and irrevocably
grants to Client an exclusive (even as to Consultant), worldwide, fully paid and
royalty-free, irrevocable, perpetual license, with rights to sublicense through
multiple tiers of sublicensees, to use, reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known or later developed.  In the event that Consultant
has any rights in the Work Product that cannot be assigned or licensed,
Consultant (and its agents) unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against Client or Client’s customers.

5.License to Preexisting IP.  Consultant agrees not to use or incorporate into
Work Product any intellectual property developed by any third party or by
Consultant other than in the course of performing services for Client
(“Preexisting IP”) unless the Preexisting IP has been specifically identified
and described in the applicable Project Assignment. In the event Consultant uses
or incorporates Preexisting IP into Work Product, Consultant hereby grants to
Client a non-exclusive, worldwide, fully-paid and royalty-free, irrevocable,
perpetual license, with the right to sublicense through multiple tiers of
sublicensees, to use, reproduce, distribute, create derivative works of,
publicly perform and publicly display in any medium or format, whether now known
or later developed, such Preexisting IP incorporated or used in Work Product.  

6.Representations and Warranties.  Consultant represents and warrants that: (a)
the Services will be performed in a professional manner and in accordance with
the industry standards and the Work Product will comply with the requirements
set forth in the Project Assignment, (b) the Work Product will be an original
work of Consultant, (c) Consultant has the right and unrestricted ability to
assign the ownership of Work Product to Client as set forth in Section 3
(including without limitation the right to assign the ownership of any Work
Product created by Consultant’s employees or contractors), (d) neither the Work
Product nor any element thereof will infringe upon or misappropriate any
copyright, patent, trademark, trade secret, right of publicity or privacy, or
any other proprietary right of any person, whether contractual, statutory or
common law, (e) Consultant has an unqualified right to grant to Client the
license to Preexisting IP set forth in Section 5, (f) none of the Work Product
incorporates any software code licensed under the GNU General Public License or
Lesser General Public License or any other license that, by its terms, requires
or conditions the use or distribution of such code on the disclosure, licensing,
or distribution of any source code owned or licensed by Client, except as
expressly agreed by the Client in writing, and (g) Consultant will comply with
all applicable federal, state, local and foreign

2.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 3 of 8

 

laws governing self-employed individuals, including laws requiring the payment
of taxes, such as income and employment taxes, and social security, disability,
and other contributions.  Consultant further represents and warrants that
Consultant is self-employed in an independently established trade, occupation,
or business; maintains and operates a business that is separate and independent
from Client’s business; holds himself or herself out to the public as
independently competent and available to provide applicable services similar to
the Services; has obtained and/or expects to obtain clients or customers other
than Client for whom Consultant performs services; and will perform work for
Client that Consultant understands is outside the usual course of Client’s
business.  Consultant agrees to indemnify and hold Client harmless from any and
all damages, costs, claims, expenses or other liability (including reasonable
attorneys’ fees) arising from or relating to the breach or alleged breach by
Consultant of the representations and warranties set forth in this Section 6.

7.Independent Contractor Relationship.  Consultant’s relationship with Client is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship between Client and any of Consultant’s employees or
agents.  Consultant is not authorized to make any representation, contract or
commitment on behalf of Client.  Consultant (if Consultant is an individual) and
Consultant’s employees will not be entitled to any of the benefits that Client
may make available to its employees, including, but not limited to, group health
or life insurance, profit-sharing or retirement benefits.  Because Consultant is
an independent contractor, Client will not withhold or make payments for social
security, make unemployment insurance or disability insurance contributions, or
obtain workers’ compensation insurance on behalf of Consultant. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of Services and receipt of fees under
this Agreement.  Consultant is solely responsible for, and must maintain
adequate records of, expenses incurred in the course of performing Services
under this Agreement.  No part of Consultant’s compensation will be subject to
withholding by Client for the payment of any social security, federal, state or
any other employee payroll taxes.  Client will regularly report amounts paid to
Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law.  If, notwithstanding the foregoing, Consultant is reclassified
as an employee of Client, or any affiliate of Client, by the U.S. Internal
Revenue Service, the U.S. Department of Labor, or any other federal or state or
foreign agency as the result of any administrative or judicial proceeding,
Consultant agrees that Consultant will not, as the result of such
reclassification, be entitled to or eligible for, on either a prospective or
retrospective basis, any employee benefits under any plans or programs
established or maintained by Client.

8.Confidential Information.  During the term of this Agreement and thereafter
Consultant (i) will not use or permit the use of Client’s Confidential
Information in any manner or for any purpose not expressly set forth in this
Agreement, (ii) will hold such Confidential Information in confidence and
protect it from unauthorized use and disclosure, and (iii) will not disclose
such Confidential Information to any third parties except as set forth in this
section and in Section 9 below. Consultant will protect Client’s Confidential
Information from unauthorized use, access or disclosure in the same manner as
Consultant protects its own confidential information of a similar nature, but in
no event will it exercise less than reasonable care. Notwithstanding the
foregoing or anything to the contrary in this Agreement or any other

3.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 4 of 8

 

agreement between Client and Consultant, nothing in this Agreement shall limit
Consultant’s right to report possible violations of law or regulation with any
federal, state, or local government agency. “Confidential Information” as used
in this Agreement means all information disclosed by Client to Consultant,
whether during or before the term of this Agreement, that is not generally known
in the Client’s trade or industry and will include, without limitation:  (a)
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of Client
or its subsidiaries or affiliates; (b) trade secrets, drawings, inventions,
know-how, software programs, and software source documents; (c) information
regarding plans for research, development, new service offerings or products,
marketing and selling, business plans, business forecasts, budgets and
unpublished financial statements, licenses and distribution arrangements, prices
and costs, suppliers and customers; (d) existence of any business discussions,
negotiations or agreements between the parties; and (e) any information
regarding the skills and compensation of employees, contractors or other agents
of Client or its subsidiaries or affiliates.  Confidential Information also
includes proprietary or confidential information of any third party who may
disclose such information to Client or Consultant in the course of Client’s
business.  Confidential Information does not include information that (x) is or
becomes a part of the public domain through no act or omission of Consultant,
(y) is disclosed to Consultant by a third party without restrictions on
disclosure, or (z) was in Consultant’s lawful possession without obligation of
confidentiality prior to the disclosure and was not obtained by Consultant
either directly or indirectly from Client.  In addition, this section will not
be construed to prohibit disclosure of Confidential Information to the extent
that such disclosure is required by law or valid order of a court or other
governmental authority; provided, however, that Consultant will first have given
notice to Client and will have made a reasonable effort to obtain a protective
order requiring that the Confidential Information so disclosed be used only for
the purposes for which the order was issued.  All Confidential Information
furnished to Consultant by Client is the sole and exclusive property of Client
or its suppliers or customers.  Upon request by Client, Consultant agrees to
promptly deliver to Client the original and any copies of the Confidential
Information. Notwithstanding the foregoing nondisclosure obligations, pursuant
to 18 U.S.C. Section 1833(b), Consultant will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

9.Consultant’s Employees, Consultants and Agents.  Consultant shall have the
right to disclose Confidential Information only to those of its employees,
consultants, and agents who have a need to know such information for the purpose
of performing Services and who have entered into a binding written agreement
that is expressly for the benefit of Client and protects Client’s rights and
interests in and to the Confidential Information to at least the same degree as
this Agreement. Client reserves the right to refuse or limit Consultant’s use of
any employee, consultant or agent or to require Consultant to remove any
employee, consultant or agent already engaged in the performance of the
Services.  Client’s exercise of such right will in no way limit Consultant’s
obligations under this Agreement.

4.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 5 of 8

 

10.Term and Termination.  

10.1Term.  The term of this Agreement (“Term”) is for one (1) month from the
Effective Date set forth above, ending as of October 7, 2019, subject to earlier
termination as set forth in Section 10.2.  

10.2Termination.  Consultant may terminate this Agreement at any time upon
written notice to Client.  Client may terminate this Agreement only for Cause,
upon written notice to Consultant.  For purposes of this Agreement, Cause shall
be defined as follows:  (a) acceptance by Consultant of competitive employment,
consulting, or board membership, as determined by Client in its discretion; (b)
Consultant’s material violation of a written agreement with the Company; or (c)
Consultant’s material failure to perform the Services.

10.3The rights and obligations contained in Sections 3 (“Ownership of Work
Product”), 4 (“Other Rights”), 5 (“License to Preexisting IP”), 6
(“Representations and Warranties”),  8 (“Confidential Information”) and 12
(“Arbitration of All Disputes”) will survive any termination or expiration of
this Agreement.

11.No Conflicts; Competition.  During the Term, Consultant will refrain from any
activity, and will not enter into any agreement or make any commitment, that is
inconsistent or incompatible with their obligations under this Agreement,
including Consultant’s ability to perform the Services.  Consultant represents
and warrants that Consultant is not subject to any contract or duty that would
be breached by Consultant’s entering into or performing Consultant’s obligations
under this Agreement or that is otherwise inconsistent with this Agreement. 
Consultant further agrees to refrain from any work (whether as an employee,
consultant, advisor or owner) for any entity that is engaged in competition with
Client, and Consultant further agrees that it shall terminate this Agreement
immediately upon Consultant accepting any employment, consulting or advisory
relationship with any competitor of Client.  Consultant further agrees during
the Term to notify Client in advance before Consultant accepts any employment or
consulting relationship with any third party so that Client may assess, in its
sole discretion, whether such entity is competitive with Client.  

12.Arbitration of All Disputes. To ensure the rapid and economical resolution of
disputes that may arise between Consultant and Client, both Consultant and
Client mutually agree that any and all disputes, claims, or causes of action, in
law or equity, including but not limited to statutory claims, arising from or
relating to the enforcement, breach, performance, or interpretation of this
Agreement, the relationship between Client and Consultant, or the termination of
that relationship, shall be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. § 1-16, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS or its successor in San Mateo County,
California, under JAMS’ then applicable rules and procedures for employment
disputes before a single arbitrator (available upon request and also currently
available at http://www.jamsadr.com/rules-employment-arbitration/. By agreeing
to this arbitration procedure, both Consultant and Client waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  In addition, all claims, disputes, or causes of action under this
section, whether by Consultant or Client, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in

5.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 6 of 8

 

any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity.  The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding.  To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.  This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation, claims brought pursuant to the California Private Attorneys General
Act of 2004, as amended, to the extent such claims are not permitted by
applicable law to be submitted to mandatory arbitration (collectively, the
“Excluded Claims”).  In the event Consultant or Client intend to bring multiple
claims, including one of the Excluded Claims listed above, the Excluded Claims
may be publicly filed with a court, while any other claims will remain subject
to mandatory arbitration.  Consultant and Client both have the right to be
represented by legal counsel at any arbitration proceeding, at each party’s own
expense. Questions of whether a claim is subject to arbitration under this
agreement shall be decided by the arbitrator.  Likewise, procedural questions
that grow out of the dispute and bear on the final disposition are also matters
for the arbitrator.  The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written statement signed by
the arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
shall be authorized to award all relief that Consultant and Client would be
entitled to seek in a court of law.  The arbitrator shall have the sole and
exclusive authority to determine whether a dispute, claim or cause of action is
subject to arbitration under this section and to determine any procedural
questions that grow out of such disputes, claims or causes of action and bear on
their final disposition.  Client shall pay all JAMS arbitration fees in excess
of the administrative fees that Consultant would be required to pay if the
dispute were decided in a court of law. Nothing in this letter agreement is
intended to prevent either Consultant or Client from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

13.Successors and Assigns.  Consultant may not subcontract or otherwise delegate
or assign this Agreement or any of its obligations under this Agreement without
Client’s prior written consent.  Any attempted assignment in violation of the
foregoing will be null and void. Subject to the foregoing, this Agreement will
be for the benefit of Client’s successors and assigns, and will be binding on
Consultant’s assignees.

14.Notices.  Any notice required or permitted by this Agreement will be in
writing and will be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice will be sent to the addresses set forth
below or such other address as either party may specify in writing.

6.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 7 of 8

 

15.Governing Law.  This Agreement will be governed in all respects by the laws
of the United States of America and by the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different jurisdiction.

16.Severability.  Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement will not be
affected or impaired thereby.

17.Waiver.  The waiver by Client of a breach of any provision of this Agreement
by Consultant will not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

18.Injunctive Relief for Breach.  Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Client for
which there will be no adequate remedy at law; and, in the event of such breach,
Client will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

19.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.  The
terms of this Agreement will govern all services undertaken by Consultant for
Client; provided, however, that in the event of any conflict between the terms
of this Agreement and any Project Assignment, the terms of the applicable
Project Assignment will control, provided that the Project Assignment
specifically calls out the applicable Section number of this Agreement to be
superseded and has been signed by an authorized officer of Client.  This
Agreement may only be changed or amended by mutual agreement of authorized
representatives of the parties in writing.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

[Remainder of page intentionally left blank]




7.

 

 

206828269 v9

--------------------------------------------------------------------------------

Jennifer Cheng

Page 8 of 8

 

The parties have executed this Agreement as of the Effective Date.

 

CLIENT:

 

 

 

Adverum Biotechnologies, Inc.

 

 

 

By:

/s/ Leone Patterson

 

 

 

 

 

Name:

Leone Patterson

 

 

Title:

CEO

 

 

 

 

Email:

lpatterson@adverum.com

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Jennifer Cheng

 

Jennifer Cheng

 

 

 

 

 

Email

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

For copyright registration purposes only, Consultant must provide the following
information:

Date of Birth:_________________________

Nationality or domicile:

8.

 

 

206828269 v9

--------------------------------------------------------------------------------

EXHIBIT 1

Project Assignment #1 Under Consulting Agreement

Dated: September 7, 2019

Project:

Consultant will provide Client with consulting services in any area of
Consultant’s expertise, as requested by Client’s CEO, including, but not limited
to, transitioning directorships, projects, and programs.  

Schedule of Work:

Consultant will provide no more than ten hours per week in Services.

Fees and Reimbursement:

Cash Fee: $800 per hour (not to exceed $32,000 total over the Term of the
Consulting Agreement).

Consultant will be reimbursed for third party expenses (at cost) if approved in
writing in advance by Client.  Consultant may be required to travel to Client’s
offices from time to time and travel expenses will be reimbursed.

Consultant will invoice Client monthly for services and expenses and will
provide such reasonable receipts or other documentation of expenses as Client
might request, including copies of time records.  Client will be invoiced on the
first day of each month for services rendered and expenses incurred during the
previous month.

The parties have executed this Project Assignment as of the date first written
above.

 

 

CLIENT:

 

 

 

Adverum Biotechnologies, Inc.

 

 

 

By:

/s/ Leone Patterson

 

 

 

 

 

Name:

Leone Patterson

 

 

Title:

CEO

 

 

 

 

 

CONSULTANT:

 

/s/ Jennifer Cheng

 

 

 

1.

 

 

206828269 v9